Citation Nr: 1610980	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-32 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for dizziness, to include as secondary to the service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1989 to July 1997. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

When this case was before the Board in January 2014, it was remanded for additional evidentiary development.  It has since returned to the Board for further appellate action.  

During the pendency of this claim, the evidence of record was converted from a paper claims file to electronic files in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed to ensure thorough analysis of the evidence of record.

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a right ear hearing loss disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a disability manifested by dizziness that is etiologically related to a disease, injury, or event in service, or is otherwise related to the service-connected left ear hearing loss.

CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for a disability manifested by dizziness, to include as secondary to the service-connected left ear hearing loss, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In January 2014 the Board remanded the matters on appeal to afford the Veteran a new examination in regards to the right ear hearing loss claim, obtain an addendum opinion in regards to the dizziness claim, and readjudicate the claims.  In March 2014 a VA examination was scheduled for the Veteran, but she failed to report.  A Disability Benefits Questionnaire was completed in March 2014 in regards to the claim for dizziness.  The claims were then readjudicated in the May 2014 supplemental statement of the case.  Thus, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

I. Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided adequate VCAA notice with respect to her claims in May, June, and September 2011 letters, prior to the respective rating decisions on appeal.  The Board notes that the September 2011 letter appropriately described the necessary elements for secondary service connection.  As such, VA has satisfied its duty to notify with respect to the Veteran's claims. 

Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The RO obtained VA opinions regarding a dizziness disability, most recently in March 2014.  The medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's service connection claim for right ear hearing loss, she was recently scheduled for a VA medical examination in March 2014.  She did not, however, report for her scheduled examination and has not provided a reason for her absence.  Courts have held that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, as the Veteran has both failed to report to her scheduled examination and failed to provide a reason for her absence, VA's duty to assist her in the development of this matter is met. 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

II. Service Connection

The Veteran seeks service connection for a right ear hearing loss disability and dizziness, to include as secondary to the service-connected left ear hearing loss.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a right ear hearing loss disability within one year of service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

With respect to claim for service connection for a right ear hearing loss disability, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2015), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Analysis 

The Board has reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that her right ear hearing loss disability and dizziness are a result of her service in the U.S. Navy.  She stated in a May 2011 letter that her hearing loss began in service aboard the U.S.S. Acadia (AD-42) due to her duties as an aft steering helmsman within an airtight room.  She also stated that her dizziness was caused by her work with electrical wiring above her head and was related to her service-connected left ear hearing loss disability.  

In this case, an October 2011 prescription note shows a diagnosis of vertigo and a November 2011 private treatment record indicates a current right ear hearing loss disability based upon findings on what appears to be a Maryland CNC word test.  Therefore, at least arguably, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, her military occupational specialty (MOS) of radioman is consistent with acoustic trauma.  Moreover, the Veteran reported in lay statements (confirmed by review of her service treatment records)  that she had dizziness in service, as reported in September 1994 and diagnosed as otitis media acute.  Accordingly, Hickson element (2) is at least arguably met.  

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current right ear hearing loss and dizziness and service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In July 2011, the Veteran was notified that the RO scheduled a VA examination in connection with her claim for service connection.  The Veteran replied to the notice, stating that she was unable to attend due to her current employment.  The RO also scheduled an examination in October 2011 in which the Veteran stated that she could not attend as her mother had a heart attack.

In a November 2011 treatment note from Dr. C.A.F., he stated it was quite likely that the noise exposure the Veteran suffered during military service was the beginning of her hearing loss.  He provided no underlying reasons for the conclusion.

The Veteran was afforded a VA examination in March 2012 in which the examiner noted a diagnosis of acute left otitis media, resolved, from September 1994.  The examiner opined that the Veteran's dizziness was most likely not caused or incurred during her military service as the service treatment records (STRs) showed one episode of reported dizziness documented in September 1994 related to an acute left otitis media and resolved with antibiotic treatment.  The examiner furthered that the STRs showed no medical visits to medical providers for persistent dizziness problems while in service and the separation examination performed in June 1997 documented normal neurologic and equilibrium examinations. 

In an addendum opinion received in April 2012, the same VA examiner stated that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that the cause of dizziness can be of multiple origins and referred to his March 2012 examination report.  He stated that if the Veteran had a current diagnosis of a current peripheral vestibular disorder causing the dizziness, he would recommend that she be evaluated by a neurologist.

In an addendum opinion received in May 2012 from a VA neurologist, the examiner stated in pertinent part that the episodes of otitis were not associated with a step down loss of hearing as reported in the notes to suggest that there was some kind of degenerative disease.  The examiner stated that he would have expected, in general, there would have been more frequent events if this was a neurodegenerative process; as a result, it was difficult to associate the hearing loss directly with service, as there was not a significant loss.  The examiner stated that there was a greater loss since discharge from service, but that would not have been associated with the infection process that the Veteran had during active duty.  The examiner furthered that there was nothing to suggest Meniere's or a neurodegenerative process that was ongoing in service that began to be manifest in later years.  As a result, the diagnosis was not likely to be related to the otitis that the Veteran experienced; it was less likely as not caused by the result of the otitis. 

In March 2014, as a result of the Board's remand, the Veteran was notified that the RO scheduled a VA examination in connection with her claim for service connection for right ear hearing loss.  However, she failed to report for her scheduled examination and failed to provide a reason for her absence.  Regardless, given the Board's remand instructions, an addendum opinion was still sought, and received that same month.  The examiner opined that the Veteran's dizziness was less likely than not a result (in whole or part) of an injury or disease incurred during service and less likely than not either caused by or permanently aggravated by her service-connected left ear hearing loss.  The examiner provided a detailed listing of the Veteran's service and post-service treatment records.  The examiner stated that the medical evidence supported, in his opinion, that otitis media was acute during service, not responsive to Septra during service, but responded to Augmentin immediately after service without evidence of residual.

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right ear hearing loss disability and dizziness.

In reaching this conclusion, the Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that Dr. C.A.F.'s opinion that it was quite likely that the noise exposure the Veteran suffered during military service was the beginning of her hearing loss is inadequate for adjudication purposes as it is well established that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Moreover, as the Veteran failed to appear for multiple VA examinations scheduled in conjunction with her claim for a right ear hearing loss disability, the Board must point out the significance of the fact that the existing evidence of record is limited in this case.  Based on the limited information available, the Board discerns no basis upon which to award service connection for a right ear hearing loss disability.

Conversely, the Board finds the opinions expressed in the March 2012 examination, April and May 2012 addendums, and March 2014 addendum (taken as a whole) to be of significant probative value.  The opinions were based on a review of the claims file and addressed the Veteran's contentions.  Further, a complete and thorough rationale is provided for the opinions rendered.  Consequently, the Board finds the medical opinions to be the most probative evidence of record as to whether the Veteran's current right ear hearing loss and dizziness is related to service or her service-connected left ear hearing loss disability.  To this point, the March 2014 VA examiner opined that the Veteran's dizziness was less likely than not a result (in whole or part) of an injury or disease incurred during service and less likely than not either caused by or permanently aggravated by her service-connected left ear hearing loss.  There are no opinions to the contrary.  

Therefore a nexus between service and the Veteran's right ear hearing loss and dizziness cannot be established, and the claims fail on Hickson element (3). Moreover, secondary service connection on this basis must be denied.  

The Board has considered the Veteran's report of hearing loss beginning in service, which suggests the possibility that she has had a continuity of decreased hearing acuity from service.  The Board is aware of the provisions of 38 C.F.R. § 3.303(b)  (2015), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  Cf. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  That said, while the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385 (2015) to be considered a hearing loss disability for VA purposes.  Considering the Veteran's report of hearing loss beginning in service, the Board does not find that the Veteran's lay reports of continuity of symptomatology alone are sufficient to establish entitlement to service connection for a right ear hearing loss disability in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board acknowledges that the Veteran is competent to testify as to her beliefs that she has right ear hearing loss and dizziness due to the aforementioned in-service incidents.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of her disabilities and whether they were caused by service or other incidents after service.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what she has experienced, she is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that her current conditions were etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for dizziness, to include as secondary to the service-connected left hearing loss, is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


